            Case 2:20-cv-02347-WBS-AC Document 6 Filed 03/10/21 Page 1 of 2


 1   Joshua H. Watson, SBN 238058
     CLAYEO C. ARNOLD, PC
 2
     865 Howe Avenue
 3   Sacramento, CA 95825
     Telephone: (916) 777-7777
 4   Facsimile: (916) 924-1829
     Email: jwatson@justice4you.com
 5

 6   Attorneys for Plaintiff
     DA, BA, JA, minors suing
 7   under pseudonym by and
     through Guardian ad Litem
 8

 9                               UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     EMMA JACKSON                              Case No.: 2:20-cv-02347-WBS-AC
12
                         Plaintiff,            ORDER On PLAINTIFF’S EX PARTE
13                                             APPLICATION FOR EXTENSION OF TIME
                                               AND CONTINUANCE OF STATUS
14                       vs.                   CONFERENCE
15   UNITED STATES OF AMERICA, DAVID           Date:      March 8, 2021
     SMITH
16                                             Courtroom: 5, 14th Floor
                                               Judge:     Hon. William B. Shubb
17                       Defendants.

18

19

20

21

22

23

24

25

26

27

28



                                           1
               ORDER ON EX PARTE FOR EXTENSION OF TIME; CONTINUANCE
            Case 2:20-cv-02347-WBS-AC Document 6 Filed 03/10/21 Page 2 of 2


 1          The Court, having read and considered Plaintiff’s Ex Parte Application for Extension of
 2   Time and Continuance of Status Conference, finding good cause, orders as follows:
 3      1. Plaintiff shall serve the Complaint in this matter forthwith and obtain a responsive
 4          pleading or file default in 60 days from service.
 5      2. The Status Conference in this matter is continued until: June 7, 2021 at 1:30 p.m. A
 6          status report shall be filed no later than May 24, 2021.
 7

 8   IT IS SO ORDERED.
 9

10
     Dated: March 9, 2021

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           2
               ORDER ON EX PARTE FOR EXTENSION OF TIME; CONTINUANCE
